DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on July 6, 2021.  Currently claims 1, 2, 5, 6, 8-11, 13-15 and 17-20 remain in the examination.

Drawings
2.	Receipt is acknowledged of the replacement drawings which is not in a better quality than the original drawings, and labeling of the figures 2A and 2B are not correctly labeled.  The submitted drawings will not be entered.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 5, 6, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0174099 A1 to Goldfain (previously cited, hereinafter “Goldfain”).
Regarding claims 1 and 10, Goldfain teaches a system (see abstract) comprising a harness or collar (see paragraph 0043) using multiple sensors (see abstract and figure 2) wherein one of the sensors may include antenna (see paragraph 0118); a processor 100 (see paragraph 0051) included in the wearable device (see figure 2); various sensors – temperature or acceleration – configured to obtain at least one physiology reading; and as shown in figure 2, the processor 100 controls and coordinates information and/or functionalities of the sensors (see paragraph 0052 and figure 1).  It is the Examiner’s position that the collar/harness 402(see figure 4 and figures 5-7) is adjustable to the size of the animal.  As also shown in figure 1, the wearable device 101 is comprised of a multiple sensors A-F measuring various conditions (see paragraph 0056) and connected to the processor(s) 100, and the sensors can be in any locations A-I (see paragraph 0106).   
	Regarding claims 2 and 11, as shown in figure 1, a battery 109 provides power to the connected components including the processor (see paragraph 0051).
	Regarding claims 5 and 14, the device is further comprised of Ultra-Wide Band (UWB) transceiver (see paragraphs 0008 and 0050 and thereafter). 
	Regarding claims 6 and 15, it is unclear what Applicant meant by “an external antenna.”  Relying on figure 5, some of the sensor (and antenna) are oriented toward inward and some toward outward (see paragraph 0143).  The system also allows internal sensors and external sensor used for the animal (see paragraph 0150). It is the Examiner’s position that external sensors would have an antenna suited for the transmission/reception.
Regarding claims 8, 17, and 20, some of the sensors operate in WAB mode (see paragraph 0052).  For claim 20, also see the description for claim 1 above.  

Regarding claim 13, as shown in figure 5, the sensors can be located in A-I region of the collar (see paragraph 0143), spaced apart from each other and processor.  
	Regarding claim 19, there are sensors A-F shown in figure 1.  All the sensors are connected to the processor (see paragraphs 0050-0052).
	
Response to Arguments
5.	Applicant's arguments filed on July 6, 2021 have been fully considered but they are not persuasive. As further discussed under paragraph 4 above, it is the Examiner’s opinion that the Goldfain reference still teaches the limitations raised in amended claims.  Accordingly, the rejection is maintained, and this Office Action is made final.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 2, 2021